TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 7, 2018



                                       NO. 03-17-00712-CV


        Southern Concepts, Inc.; Volunteers of America Texas, Inc.; Knob Oak, Inc.;
      Silver Quail, Inc.; Community Access, Inc.; and Creative Community Care, Inc.,
                                        Appellants

                                                  v.

                 Texas Department of Aging and Disability Services, Appellee




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on July 21, 2017. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

order. Therefore, the Court reverses the trial court’s order and the Department’s final orders and

remands the administrative cases to the Department for further proceedings. The appellee shall

pay all costs relating to this appeal, both in this Court and the court below.